                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

Case No.     CV 18-10193-DMG (ASx)                                      Date     January 4, 2019

Title Charan Singh, Kulvinder Kaur Amand, et al. v. United States of                   Page     1 of 2
      America, et al.

Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                 NOT REPORTED
              Deputy Clerk                                               Court Reporter

   Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
            None Present                                                 None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE PLAINTIFFS’
             IDENTITIES

       Pro se Plaintiffs filed a Complaint against several government Defendants on December
7, 2018 [Doc. # 1 (“Complaint”)] and a “Motion to Stay Disqualification Penalties Injunctive
Relief FNS’s Final Agency Decision” on December 26, 2018. [Doc. # 9.] The Court, upon
review of these filings, has determined that Plaintiffs must provide additional clarifying
information about themselves.

        First, the Complaint names “Charan Singh, Kulvinder Kaur Anand” as a Plaintiff in
multiple places. The comma between Singh and Kulvinder indicates that this name might refer
to two people. But the Complaint also uses singular verbs and pronouns to refer to that name.
See e.g, Complaint at ¶ 3 (“Plaintiff resides at . . .”). Plaintiff[s] are hereby ORDERED to
inform the Court whether Charan Singh and Kulvinder Kaur Anand are two people or whether
Charan Singh Kulvinder Kaur Anand is a single person. If Charan Singh Kulvinder Kaur Anand
is one individual, the Court will make the necessary adjustments to the docket sua sponte.

       Second, the Complaint does not specify whether Plaintiff Gene’s Market is a legal entity,
such as a partnership, corporation or LLC, or is simply the name under which another Plaintiff
conducts business. This distinction matters because if Gene’s Market is a corporation or
partnership, it cannot appear pro se, and must retain counsel before making an appearance.
United States v. Unimex, Inc., 991 F.2d 546, 549 (9th Cir. 1993). Plaintiffs are therefore also
hereby ORDERED to inform the Court of Plaintiff Gene’s Market’s corporate status (if any).

        Additionally, in the event that Charan Singh and Kulvinder Kaur Anand are two people,
or Gene’s Market is a separate legal entity, Plaintiffs will need to file an Amended Complaint
that includes the signatures of those additional parties. In light of Plaintiffs’ pro se status and the
liberal amendment policy in federal court, the Court sua sponte GRANTS Plaintiffs leave to
amend to cure this deficiency should the need arise.

CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.       CV 18-10193-DMG (ASx)                                                Date     January 4, 2019

Title Charan Singh, Kulvinder Kaur Amand, et al. v. United States of                               Page     2 of 2
      America, et al.

         Plaintiffs shall respond to this Order in writing no later than January 18, 2019.1

IT IS SO ORDERED.




         1 1
             The Court may not provide legal advice to any party, including pro se litigants, i.e., parties who are not
represented by a lawyer. Public Counsel runs a free Federal Pro Se Clinic at the Los Angeles federal courthouse
where pro se litigants can get information and guidance. The clinic is located at 255 East Temple Street, Suite 170,
Los Angeles, California 90012, in the Edward R. Roybal Federal Building and United States Courthouse. For more
information, litigants may call (213) 385-2977 (x 270) or they may visit the Pro Se Home Page found at
http://prose.cacd.uscourts.gov/federal-pro-se-clinics. Clinic information is found there by clicking “Pro Se Clinic -
Los Angeles”. In addition, some information for pro se litigants can be found on the Central District’s website. See
Representing Yourself in Federal Courts, http://court.cacd.uscourts.gov/cacd/ProSe.nsf.

CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
